Citation Nr: 1733390	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an
 April 2012 rating decision of the Department of Veterans Affairs (VA) Regional
 Office (RO) in Houston, Texas, which denied service connection for liver disease.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in November 2013. The hearing transcript is of record.

The Board remanded the appeal in March 2014 and in January 2015 for further development.  The appeal was then returned to the Board.  In a September 2015 decision, the Board denied the issue on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Joint Motion for Remand (JMR), the parties requested that the Court vacate the Board's September 2015 denial of the issue currently on appeal.  In a December 2016 Order, the Court granted the parties' JMR.  The issue was then remanded to the Board for appropriate action.  The issue has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In January 2015, the Board remanded the appeal for a VA addendum medical opinion to be obtained.  Upon remand, the Veteran was examined in April 2015.  Subsequently, in May 2015, another VA examiner reviewed the claims file, to include the April 2015 VA examination, and opined that "[t]he scientifically based medical literature does not associate, not as causing or permanently worsening, eye injury with surgical absence of the left eye with prosthesis; and facial scars, left side of face and left ear including left upper lid and liver abnormalities, to include alcoholic cirrhosis and alcohol related liver injury and biliary system injury."  He also noted that it was "[a]t least as likely as not, the Veteran's liver disease is caused by his alcohol abuse."  The Board finds that these medical opinions do not substantially comply with the Board's prior remand directives.  The Board previously remanded for a medical opinion addressing, in pertinent part, whether the current liver disease was "aggravated by the Veteran's service-connected left eye disability?"  Although the Board's remand instructions included a request for an opinion on aggravation of a non-service-connected disorder by a service-connected disability, the May 2015 VA examiner left this section blank.  Instead, the examiner only opined that the liver disease was not directly caused by the service-connected left eye disability and noted that it was "[a]t least as likely as not, the Veteran's liver disease is caused by his alcohol abuse."  In addition, the examiner failed to address whether the Veteran's service-connected left eye disability could have led to his excessive drinking, which then caused the current liver disease.  Accordingly, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("A remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.")

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original May 2015 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to determine the etiology of his currently diagnosed cirrhosis of the liver.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed cirrhosis of the liver is aggravated by his service-connected left eye disability?  In forming his or her opinion, the examiner should address the Veteran's allegations that the loss of his left eye caused him to increase his drinking during and after service, which then caused his current liver disease.

A complete rationale must be provided for all opinions rendered.  The examiner is directed to reconcile his or her opinions with any in the record that may conflict, to include the opinions of the June 2014 VA examiner.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




